Citation Nr: 1620489	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  10-38 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for service-connected right femoracetabular impingement, status post right hip arthroscopy with labral repair and femoral osteoplasty and limitation of extension (right hip disability).

2.  Entitlement to an initial evaluation in excess of 10 percent for service-connected meralgia paresthetica of the right lateral femoral cutaneous nerve.  


REPRESENTATION

Veteran represented by:	James G. Fausone, Esquire


ATTORNEY FOR THE BOARD

N.K., Associate Counsel


INTRODUCTION

The Veteran had active service from May 1993 to May 1997. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2008 and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

In an October 2008 rating decision, the RO granted service connection a right hip strain with femoraceabular impingement and labral tear and assigned a zero percent rating, effective January 11, 2008.  In September 2009, the Veteran's representative filed a notice of disagreement (NOD).  In a June 2010 rating decision, the RO granted service connection for meralgia paresthetica of the right lateral femoral cutaneous nerve and assigned a 10 percent rating, effective January 11, 2008.  Also in that rating decision, the RO granted a 10 percent rating, effective January 11, 2008, a 100 percent rating from November 2, 2009 to February 1, 2010, and a 10 percent rating on and after February 1, 2010.  Because this staged rating increase does not represent a grant of the maximum benefits allowable, the Veteran's claim remains in appellate status, although the period from November 2, 2009 to February 1, 2010 need not be considered.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal). 


FINDINGS OF FACT

1.  Prior to November 2, 2009 and from February 1, 2010 onward, the Veteran's right hip disability is manifest by pain and limitation of flexion.  

2.  The Veteran's meralgia paresthetica of the right lateral femoral cutaneous nerve is manifested by no more than moderate, complete paralysis. 



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 for a right hip disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5251 (2015).

2.  The criteria for an initial evaluation in excess of 10 percent for meralgia paresthetica of the right lateral femoral cutaneous nerve are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.124a, Diagnostic Code 8722 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. 
§ 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran is challenging the evaluation assigned in connection with the grant of service connection for the right hip disability and right extremity meralgia paresthetica.  Where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice or prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (Dec. 22, 2003).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The Veteran has also provided statements and argument in support of his claim.  He has not identified any evidence that has not otherwise been obtained.  VA examinations were conducted in June 2008, January 2010 and September 2014.  Those examinations describe the disabilities in sufficient detail for the Board to make an informed decision.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his attorney has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (noting that in the absence of a challenged to the adequacy of a VA examination, the Board is not required to explicitly explain why each medical opinion is adequate). 

Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since he was last examined.  38 C.F.R. § 3.327(a) (2015).  The duty to assist does not require that a claim be remanded solely because of the passage of time since otherwise adequate VA examinations were conducted.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (noting that the passage of time alone, without an allegation of worsening, does not warrant a new examination); VAOPGCPREC 11-95 (April 7, 1995).  Based on the foregoing, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 

Finally, the Board finds there was substantial compliance with the prior remands.  In the December 2013 remand, the AOJ was directed to obtain private treatment records, and to provide the Veteran examinations.  A compliant letter was sent to the Veteran in October 2014, and a VA examination was conducted in September 2014.  Accordingly, the Board finds that the AOJ has complied with the instructions of the prior remands.  See Stegall v. West, 11 Vet. App. 268 (1998).

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Thus, after a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Initial Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Where, as here, a claimant appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

The Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  The Veteran is uniquely suited to describe the severity, frequency, and duration of his service-connected hip disability.  Falzone v. Brown, 8 Vet. App. 398 (1995).

Right Hip Disability

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca, 8 Vet. App 202.  Although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

The Veteran is assigned evaluations under Diagnostic Code 5010-5251 (2015).  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  Diagnostic Code 5251 provides a 10 percent disability rating for limitation of extension of the thigh that is limited to 5 degrees.  38 C.F.R. § 4.71a.  The Board notes that in August 2015 rating decision, the RO granted a separate evaluation for right hip limitation of extension.  See 38 C.F.R. § 4.71a, Diagnostic Code 5252 (2015).  The Veteran did not appeal the effective date or evaluation of that assignment, and thus, that diagnostic code is not for consideration herein.  

Diagnostic Code 5010 provides that arthritis due to trauma that is substantiated by X-ray findings is to be rated as degenerative arthritis.  Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.

Normal ranges of motion of the hip are from hip flexion from 0 degrees to 125 degrees, and hip abduction from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II. 

Diagnostic Code 5250 provides for rating the hip on the basis of ankylosis.  Favorable ankylosis of the hip in flexion at an angle between 20 degrees and 40 degrees and slight adduction or abduction is to be rated 60 percent disabling; intermediate ankylosis of the hip is to be rated 70 percent disabling; and extremely unfavorable ankylosis, with the foot not reaching ground, crutches necessitated, is to be rated 90 percent disabling, and is entitled to special monthly compensation.  38 C.F.R. § 4.71a.

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the medical evidence pertinent to the claim on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

In June 2008 the Veteran was afforded a VA examination.  The Veteran reported ongoing problems with his right hip joint condition and that it was getting more painful livery year.  He stated that it was constantly painful and that he had undergone physical therapy and injections with minimal improvement.  He reported constant sharp and dull pain and noted that the pain was associated with weakness, stiffness and swelling.  He stated that he also felt the sensation of grinding and popping in his right hip and rated the typical pain on a daily basis as a 7/10.  He reported flare ups with 9/10 pain, which occurred by sitting, jumping, activity, bending, lifting, walking and the weather.  The flareups could last for 2 to 3 days and caused additional limitation of motion and function.  He stated that he basically had constant pain no matter what he did, although his medications helped him slightly.  The Veteran reported taking tramadol on a daily basis and noted that it did cause some relief, but also caused drowsiness.  He denied the use of an assistive device, but found that he was only able to walk a quarter to one mile.  He reported he could not exercise due to the pain and it was sometimes hard to sleep due to pain.

Upon examination, the Veteran's gait and posture were normal.  There was no swelling over the right hip; however, there was an achy type of tenderness to palpation.  Stability testing was negative.  The Veteran stated that he felt a tearing sensation over the back of his right hip, reporting that the pain felt like it was just on the inside of the bone.  The range of motion for the right hip flexion was from 0 to 125 degrees with complaint of pain.  Range of motion of the abduction of the right hip was from 0 to 20 degrees, and 0 to 45 degrees with pain.  Internal rotation was 0 to 40 degrees with complaint of pain and external rotation was from 0 to 40 degrees with a complaint of pain.  Passive range of motion after repetitive use showed no change.  The examiner noted that during a flareup or after repetitive use, there was no additional limitation of motion, but there was increased pain.  

The Board notes that the Veteran received treatment at the University of Michigan medical center between 2009 and 2010 for his right hip disability.  Specifically, the Veteran sought treatment for right hip pain in 2009 and was diagnosed with right hip femoral acetabular impingement and labral tear.  In July 2009 his flexion was noted to be at 125 degrees continuously with pain, but it continued to decrease as time went on and the Veteran's treatment continued.  In October 2009 it went as low as 80 degrees with pain.  At that point, the Veteran was scheduled for right hip arthroscopy at the University of Michigan.  After this surgery, the Veteran continued visiting the medical center for follow up of his right hip disability.  Although his pain continued, his flexion improved; in February 2010 it was 95 degrees, in July 2010 it was 125 degrees, in September 2012 it was to 100 degrees and in August 2013 it was over 110 degrees.  At his follow up visits the treating medical professionals noted that the Veteran's hip was recovering, although slowly.  He sought physical therapy as part of his recovery.  

In January 2010, after his surgery, the Veteran was afforded another VA examination.  He reported right hip pain, stiffness, and decreased speed of the joint motion.  He noted that he had no incapacitating episodes of arthritis, no limitations on standing and less limitation on walking than before; he was now able to walk 1-3 miles.  The examiner noted an antalgic gait, but no other evidence of abnormal weight bearing.  Upon examination, there was flexion to 95 degrees, extension 0 to 20 degrees, and abduction 0 to 40 degrees.  He was able to cross his right leg over his left leg and he was able to move his toes out to 15 degrees.  There was objective evidence of pain following repetitive motion, which caused flexion to decrease to 90 degrees.  There was no evidence of joint ankylosis, but there was a positive impingement sign.  The examiner noted that the Veteran was employed as a nurse at the University of Michigan, and that he had lost approximately eight weeks of work due to his operation on his hip.  The examiner found there were significant effects on the Veteran's employment due to decreased strength and pain.  

Following this VA examination, the Veteran sought more treatment from the University of Michigan.  In April 2011 the examining medical professional found that the Veteran's hip was 50 to 70 percent better but was still having some pain, so he afforded the Veteran an injection for the pain.  In March 2012 he visited the medical center with complaints of pain in his hip and pinching and catching in his back.  The examining medical professional found that the Veteran's hip pain was improving and a "second line issue."  

In September 2014 the Veteran was afforded another VA examination.  The Veteran reported right hip pain that radiates to his right gluteal and lateral thigh region and constant hip stiffness.  He noted that long periods of sitting or standing without significant movement caused a flare in his symptoms.  He noted that his pain rarely caused him to miss work, but he noted this was only because he simply wouldn't allow himself to miss work.  He noted that riding in a car for any period of time worsened his symptoms.  He noted continual follow ups with the University of Michigan medical surgeons and continued physical therapy.  Upon examination, there was flexion to 90 degrees with pain beginning at 70 degrees, extension to 0 degrees with pain at 0 degrees.  The Veteran's adduction was not lost beyond 10 degrees and was not limited such that the Veteran was not able to cross his legs.  The Veteran's rotation was not limited such that the Veteran could not toe out more than 15 degrees.  Repetitive motion did not decrease any of the range of motion findings, but there was less movement than normal, less movement than normal, excess fatigability, pain on movement and interference with sitting, standing and weight bearing.  The Veteran did not note localized tenderness or pain on palpation and there was 5/5 muscle strength of the right hip.  The examiner determined there was no ankylosis and no history of a total hip replacement.  The Veteran noted that he had a scar as a result of his right hip surgery, but the examiner reported that the scar was not painful and/or unstable, and was not greater than the total area of 39 square centimeters.  The Veteran's further testing revealed tenderness to palpation, normal LE reflexes, pain with impingement tests for the right hip, decreased sensation in the right lateral thigh and no sensory disturbances elsewhere in the bilateral lower extremities.  The Veteran did not report using any assistive devices as a result of his disability.  The Board notes that the examination report included acknowledgement of imaging studies from 2013 that found degenerative arthritis of the right hip.  The examiner noted that the Veteran's right hip disability impacted his ability to work, despite the fact that he did not allow himself to miss work because of it.  The examiner specifically addressed the Mitchell criteria, finding that the Veteran's flexion was to 125 degrees, but only to 80 degrees with pain.  

The Board finds that an evaluation in excess of 10 percent is not warranted.  Initially, Diagnostic Code 5251 does not provide for an evaluation in excess of 10 percent and Diagnostic Code 5252 is not considered herein, as addressed above.  

The Board has considered other potentially applicable diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  But the evidence does not demonstrate ankylosis of the hip, loss of abduction beyond 10 degrees, impairment of the hip to the point of not being able to cross his legs or toe out more than 15 degrees, flail joint of the hip, or malunion of fracture of the hip.  See 38 C.F.R. §§ 4.71, Diagnostic Codes, 5250, 5253, 5254, 5255 (2015).  Specifically, at the Veteran's VA examinations in January 2010 and September 2014 examinations the examiner addressed the Veteran's ability to cross his legs and toe out to more than 15 degrees.  Additionally, although there is arthritis, there is no evidence of involvement two or more major joints.  38 C.F.R. §§ 4.71a, Diagnostic Codes 5003, 5010 (2015).

The Board notes the Veteran's reports of additional functional loss, specifically at his September 2014 examination when he reported constant pain, less movement than normal and stiffness of his hip upon sitting, standing or walking, with flareups.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App 202.  But the Veteran has retained full muscle strength and stability.  Additionally, pain and other functional loss noted on examination has not resulted in limitation of abduction or other hip range of motion to the point of warranting an increased evaluation.  Therefore, an increased rating is not warranted under DeLuca, as the Veteran's functional loss is manifested largely through pain.  To this end, the Board notes that even if range of motion is limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.

The Board has also considered whether further staged ratings are appropriate in this case.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board finds that the Veteran is already in receipt of 10 and 100 percent ratings during this appeal, and no increase under any of the relevant Diagnostic Codes has been demonstrated.  As such, the criteria for a schedular rating in excess of 10 percent for the Veteran's right hip disability have not been met and the Veteran's claim is denied.

Meralgia of the Right Lateral Femoral Cutaneous Nerve

The Veteran's meralgia of the cutaneous nerve is rated as neuralgia under 38 C.F.R. § 4.124a, Diagnostic Code 8722.  His current 10 percent evaluation is warranted for neuralgia equivalent to moderate incomplete paralysis.  Neuralgia, characterized by a dull and intermittent pain, is to be rated on the same scale as nerve paralysis, with a maximum rating of complete paralysis.  38 C.F.R. § 4.124.  The Veteran is already rated based on neuralgia equivalent to moderate incomplete paralysis.  A higher rating of 20 percent is warranted for severe neuritis or under Diagnostic Code 8722 for severe incomplete paralysis, and a 30 percent rating is warranted under Diagnostic Code 8722 for complete paralysis.

In June 2008 the Veteran was evaluated for a neurological examination.  The Veteran continued to report right hip pain that radiated.  The examiner found that the Veteran had 5/5 strength in the lower extremities.  Sensation was intact to light touch.  Pulses were intact in the lower extremities.  At a later January 2010 examination, the Veteran reported right hip pain that increased with activity and paresthesias in the gluteal region of the hip...  The examiner diagnosed right peripheral neuropathy with an onset of 1995 with associate pain and paresthesias in the gluteal region of the right hip.  His pain increased with increased activity and, despite additional treatments for his right hip pathology, his peripheral nerve symptoms had not abated.  The examiner noted symptoms of meralgia paresthetica, likely related to post operative swelling.  The examiner did further note that the Veteran's nerve was still intact, given that he had sensation.  Upon examination, there was 5/5 strength of the gluteal muscles, and no specific motor impairment.  There was normal vibration, pain, and position sense sensory examinations.  Light touch sensation was decreased.  Reflexes were normal, and there was no muscle atrophy, tremors, ticks or other abnormal movements.  After examination of the Veteran, the examiner found that he had meralgia paresthetica likely related to swelling of the prior right hip femoral acetabular impingement with referred pain.  

At his September 2014 VA examination the examiner noted decreased sensation of the right lateral thigh but with no sensory disturbances elsewhere in the bilateral lower extremities.  The Veteran was also noted to have a significantly impaired quality of life due to his pain and numbness and loss of motion of the right side.  The examiner noted that his meralgia paresthetica was an incomplete disability with moderate paralysis, as the Veteran had objective decreased lateral thigh numbness but still had some sensation intact.  

The Board finds that a rating in excess of 10 percent is not warranted for the Veteran's nerve condition.  The Veteran is currently in receipt of a 10 percent evaluation under 38 C.F.R. § 4.124a, Diagnostic Code 8722, for neuralgia that is the equivalent of moderate incomplete paralysis of the cutaneous nerve. A 20 percent evaluation is assigned for severe incomplete paralysis of the nerve, and a 30 percent evaluation is assigned for complete paralysis of the nerve, with eversion of the foot weakened.  38 C.F.R. § 4.124a, Diagnostic Code 8722.  The evidence of record, however, does not support those findings.  The Veteran has reported pain and numbness, but his muscle strength and reflexes are fully retained.  Additionally, although there is some decrease in sensation, much sensation of that area is retained.  At the September 2014 VA examination, the examiner specifically stated that the severity of the meralgia paresthetica was no more than moderate with incomplete paralysis, as sensation was retained.  For these reasons, the Board finds that the evidence weighs against a finding that the Veteran's meralgia is productive of severe meralgia, severe incomplete paralysis, or complete paralysis.  A rating in excess of 10 percent is therefore denied.

Extraschedular Considerations

The Board has considered whether referral for an extraschedular evaluation is warranted for the disability on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. 111.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's right hip and neurological disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, specifically contemplate the Veteran's main reported symptoms which include pain, swelling, limitation of motion, numbness, and other functional loss.  See 38 C.F.R. § 4.71a.  Moreover, because the assigned Diagnostic Codes require the Board to consider all of the Veteran's symptoms in determining whether the range of motion in his right hip was functionally limited, the Board is essentially tasked with considering of all of the Veteran's right hip related symptoms within the parameters of the schedular rating that is assigned. 

For these reasons, the Board finds that the schedular rating criteria are adequate to rate the right extremity disability with pain and limitation of motion and referral for considerations of an extraschedular evaluation are not warranted.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." 38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his occupation and daily life.  In the absence of exceptional factors associated with the Veteran's disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial evaluation in excess of 10 percent for the service-connected right hip disability is denied.  

An initial evaluation in excess of 10 percent for the service-connected meralgia paresthetica of the right lateral femoral cutaneous nerve is denied.  




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


